      9:19-cv-02610-MGL        Date Filed 04/30/20      Entry Number 25        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

ROOSEVELT YUMARKUA LITTLEJOHN,                   §
          Petitioner,                            §
                                                 §
vs.                                              §
                                                 §    Civil Action No. 9:19-02610-MGL
                                                 §
WARDEN OF EDGEFIELD-FCI,                         §
         Defendant.                              §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                   AND DISMISSING PLAINTIFF’S PETITION

       Petitioner Roosevelt Yumarkua Littlejohn (Littlejohn), proceeding pro se, filed this action

asserting a habeas corpus claim under 28 U.S.C. § 2241. This matter is before the Court for review

of the Report and Recommendation (Report) of the United States Magistrate Judge recommending

Littlejohn’s petition be dismissed with prejudice for lack of prosecution. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      9:19-cv-02610-MGL         Date Filed 04/30/20       Entry Number 25        Page 2 of 2




       The Magistrate Judge filed the Report on March 9, 2020. To date, Littlejohn has neglected

to file any objections to the Report. “[I]n the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s

note). Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Littlejohn’s petition is DISMISSED WITH PREJUDICE for lack of

prosecution.



       IT IS SO ORDERED.

       Signed this 30th day of April 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE



                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
